      Case 4:17-cv-00990 Document 30 Filed on 12/09/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                December 09, 2019
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION


CESAR GOMEZ on behalf of himself                 §
individually, and ALL OTHERS                     §
SIMILARLY SITUATED,                              §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §                Civil No. 4:17-cv-00990
                                                 §
HONGHUA AMERICA LLC, NABORS                      §
CORPORATE SERVICES INC., and                     §
NABORS INDUSTRIES INC.,                          §
                                                 §
                       Defendants.               §

                 FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

       Pursuant to the Parties’ Joint Stipulation of Dismissal with Prejudice and Motion for Entry

of Final Judgment of Dismissal with Prejudice [Doc. #29], it is hereby ORDERED that the Motion

is GRANTED and, further that this case in its entirety is DISMISSED WITH PREJUDICE, that

all Plaintiffs’ claims against all Defendants are DISMISSED WITH PREJUDICE, and that

specifically, the claims of Plaintiff Cesar Gomez, on behalf of himself and on behalf of all others

similarly situated, and the claims of Plaintiffs Porfirio Andrade, Jorge Arreaga, Francisco Castillo,

Saul Cuevas, Francisco Delgado, Pedro Diaz, Roberto Ortiz, Martin Salazar, and Gilberto Vargas,

against Defendants Honghua America LLC, Nabors Corporate Services Inc. and Nabors Industries

Inc., are DISMISSED WITH PREJUDICE. Each party shall bear his or its own costs and fees.

This is a FINAL JUDGMENT, and all relief not granted herein is hereby DENIED.

                                       9th day of December, 2019.
       SIGNED in Houston, Texas, this _____


                                                      UNITED STATES DISTRICT JUDGE



                                                  1
                                                                NAN Y F. ATLAS
                                                       SENIOR UNI   STATES DISTRICT JUDGE
